                               U. S . Department of Justice
                               Federal Bureau o f Pris o ns

                               Reentry Services Division

                                Washington, DC 20534

                               NOV 08 lD19

MEMORANDUM FOR ALL CEOs



FROM :                                       Director


                          al, Assistant Directo r
               Correctional Programs Division

SUBJECT:       First Step Act Needs Assessment

The First Step Act of 2018 requires the Bureau to implement a Risk
and Needs Assessment System (RNAS) that both determines the
individual risk an inmate will recidivate and identifies the
programs which will address the needs for that inmate . The Pris oner
Assessment Tool Targeting Estimated Risk and Needs (PATTERN ) is the
tool selected by the Attorney General to assess an inmate's risk.
Unit Management staff are being trained to use PATTERN. This memo
provides information on how to add needs information to the risk and
needs assessment process and refer inmates to appropriate programs.

The need areas to be assessed are:

Anger/Hostility                      Finance/Poverty
Antisocial Peers                     Medical
Cognitions                           Mental Health
Dyslexia                             Recreation/Leisure/Fitness
Education                            Substance Abuse
Family/Parenting                     Trauma
Work

Our current practices already include needs assessment in man y of
the above areas . To enhance our process and make it mo re obje ctive ,
we are adding brief screening tools to the intake assessment that
will assist with program recommendations.
Attachment A describes new screening measures to be addresse d as
part of the FSA assessment process and provides instructi o ns f o r
administering these instruments.

Attachment B provides information about which programs address a
specific need. Staff can use this chart to assist in se tt i ng go a l s
and recommending programs . Inmates may continue t o v o lunte e r for
programs not listed in the chart, but only the attached programs
will count for the purposes of addressing ident i fied n ee ds.

Inmates will receive their PATTERN risk scores by January 15 , 2020 .
By that date , all sentenced inmates who have been in Bureau custody
over 28 days should also have completed the needs assessment pr oces s
described in this memo. Dyslexia screening of the curren t i nmate
population will be completed n o later than the inmat e 's n e xt
scheduled Unit Team meeting .

Many of the needs assessments described in this memo are already
completed on all inmates at intake, and staff are not required to
reassess those needs at this time.

Wardens must allow staff involved in the needs assessmen t proce s s
adequate time during duty hours to complete the screening . Thi s may
mean staff are excused from other non-essential functi o n s o r that
other tasks are temporarily reassigned.

All staff (Bargaining and Non-Bargaining) should work together t o
complete these assessments . Nothing in this memorandum negates o r
changes national policy time frames.

If you have any questions, please c o ntact Ali x Mc Learen, Acting
Deputy Assistant Director, Reentry Services Divisi o n or Andy
Matevousian, Senior Deputy Assistant Director , Correctional Pr o g r ams
Division . More in f ormation will also be available on Sallyport and
during the video conference on November 19 , 2019 .
Attachment A :   Screening Measures and Instructions

Psychology Services :

Psychology Services staff are currently responsible for assessing
mental health and trauma needs . No changes are required for these
processes.

Psychology Services staff will also be responsible for assessing
anger/hostility, antisocial peers, and cognitions. The instrument
for assessing anger/hostility is attached . Guidance will be pr o vided
directly to Psychologists for using the antisocial peers and
cognitions screening tool .

Unit Management :

Unit Management staff are currently responsible for assessing the
substance use need at intake via the DRUG ED SENTRY assignment. No
change is required for this process.

Unit Management staff will also be responsible for assessing
family/parenting and finance/poverty needs . The instrument for the
finance/poverty need is attached. The family/parenting informatio n
will be automatically drawn from information already loaded into
Insight.

Education:

Education staff are currently responsible for assessing the
education need . No change is required for this this process.

Education staff will also be responsible for assessing the wo rk
(employment/vocational) need. The instrument is attached.

Education staff are responsible for the initial screening for
Dyslexia using the Screening Checklist for Dyslexia . Staff outside
of the Education department should assist with the initial screening
for Dyslexia using the checklist on inmates currently incarcerated .
For those who reach the threshold, a qualified trained staff member
completes ,additional assessment as identified in Program Statement
5200.05, Management of Inmates with Disabilities.

Health Services:

Health Services staff are currently responsible for determining
medical needs via the history and physical performed at intake. They
also assign the Chronic Care Clinic code to determine
recreation/fitness/leisure needs. They will be required to f o rmall y
notify Unit Management if there is a medical need for specifi c
programs in these areas.

Correctional Services:

Correctional Services staff are not required to c o llect needs
assessment information. They are, however, welcome to offer input t o
be used as part of the needs assessment process.
Anger Need Screen

Instructions: Review the PSR Instant Offense & Cr i minal Histo ry
(including Other Arrests & Juvenile sections).

Item: Are there convictions for Battery; Assault; Domestic Vi o l e n ce ;
Fighting; Threatening Assault; or Rape?
•    Include juvenile adjudications
•    Include charges or unverified o ff e ns e behavi o r des cr i bed in PSI
•    Include offense conduct associated with instant o ffens e
•    Do not include instrumental threats of violence such as r o bbery
or threatening violence to achieve a specific outcome

YES        NO

If Yes, the inmate has an Anger need.
Finance/Poverty Need Screen


Instructions: Review the PSR ("Financial Condition" section) to
complete this form.

Is there documentation of any of the following?

__Any history of bankruptcy
  No bank account
  No assets nor liabilities noted in PSR
   Debts noted in credit report or other source
   Tax liabilities/ back taxes
__ Unpaid alimony/ child support
   Other indication of lack of financial management skills (specif y)



YES ___ NO___           (if any of the above check yes)
If the answer is yes, the inmate has a financial/poverty skills
need.
Work Screen

Instructions: Review the PSR and any other available o fficial
documents to complete this form .

Item One:  Is there evidence the inmate been employed for at least
one year in a legitimate job?
YES _ __ NO

Item Two : Does the inmate have any certifications or credentials
that would assist in obtaining a job?
YES ___ NO _ __

If the answer to either item i s no , the inmate has a vocational
need.
   Attachment B : Criminogenic Need Areas and Associated Programs


NEED              TOOL            EBRR PROGRAM     PA PROGRAM      RESPONSIBLE
                                                                   DEPARTMENT
Anger/Hostility   Anger Screen    Anger            Beyond          Psycho log y
                                  Management       Violence : A    Services
                                                   Prevention
                                                   Program for
                                                   Criminal-
                                                   Justice
                                                   Involved
                                                   Women ; START
                                                   Now
Antisocial        Measure of      Brave;           CBT for         Psychology
Peers             Criminal        Criminal         Prison          Services
                  Attitudes and   Thinking         Gambling;
                  Associates                       PEER; Soldier
                                                   On; Women's
                                                   Relationships
Cognitions        Measure of      Anger            Access;         Psychology
                  Criminal        Management;      Beyond          Services
                  Attitudes and   Assert           Violence: A
                  Associates      Yourself for     Prevention
                                  Female           Program for
                                  Offenders;       Criminal-
                                  Basic            Justice
                                  Cognitive        Involved
                                  Skills;          Women; CBT
                                  Brave;           for Prison
                                  Challenge;       Gambling;
                                  Criminal         Circle of
                                  Thinking;        Strength;
                                  Emotional        Cognitive
                                  Self-            Process
                                  Regulation;      Therapy;
                                  Female           Dialectical
                                  Integrated;      Behavior
                                  Mental Health    Therapy
                                  Step Down        Skills
                                  Program;         Training;
                                  Residential      Embracing
                                  Drug             Interfaith
                                  Treatment;       Cooperation;
                                  Resolve          Foundation;
                                  Program;         Houses of
                                  Skills           Healing: A
                                  Program;         prisoner's
                                  Social Skills    Guide to
                                  Training (SST)   inner power
                                  for              and freedom;
                                  Schizophrenia;   Non-
                                                   Residential
                       Stages         Drug
                       Program;       Treatment
                                      Program;
                                      Sex Offender
                                      Treatment
                                      Program;
                                      Sexual Self-
                                      Regulation
                                      (SSR);
                                      START Now;
                                      Understanding
                                      Your
                                      Feelings:
                                      Shame and Low
                                      Self Esteem;
                                      Victim
                                      Impact:
                                      Listen and
                                      Learn;
                                      Women's
                                      Relationships
Mental Health   PSIQ   Challenge;     Access; Brief   Psycholog y
                       Emotional      CBT for         Services
                       Self-          Suicidal
                       Regulation;    Individuals;
                       Female         CBT for
                       Integrated     Eating
                       Treatment;     Disorders;
                       Illness        CBT of
                       Management and Insomnia;
                       Recovery;      Circle of
                       Mental Health  Strength;
                       Step Down      Cognitive
                       Program;       Process
                       Resolve        Therapy;
                       Program;       Dialectical
                       Skills         Behavior
                       Program;       Therapy
                       Social Skills  Skills
                       Training (SST) Training;
                       for            Foundation;
                       Schizophrenia; Mindfulness-
                       Stages Program Based
                                      Cognitive
                                      Therapy;
                                      Square One:
                                      Essentials
                                      for Women;
                                      Supported
                                      Employment;
                                      Understanding
                                      Your
                                      Feelings:
                                                   Shame and Low
                                                   Self Esteem;
                                                   Wellness
                                                   Recovery
                                                   Action Plan
Substance Abuse   DRUG ED         Challenge;       Alcoholics      Unit
                  SENTRY          Female           Anonymous;      Management
                  Assignment      Integrated       Drug
                                  Treatment;       Education;
                                  Residential      Narcotics
                                  Drug Treatment   Anonymous;
                                                   Non-
                                                   Residential
                                                   Drug
                                                   Treatment
                                                   Program
Trauma            ACES            Female           Access;         Psychology
                  Questionnaire   Integrated       Cognitive       Services ·
                                  Treatment;       Process
                                  Resolve          Therapy;
                                  Program          Dialectical
                                                   Behavior
                                                   Therapy
                                                   Skills
                                                   Training;
                                                   Pu'a
                                                   Foundation
                                                   Reentry
                                                   Program;
                                                   Soldier On
                                                   (Vets
                                                   Program) ;
                                                   Understanding
                                                   Your
                                                   Feelings:
                                                   Shame and Low
                                                   Self Esteem
Work              Vocational      Federal Prison   English-as-a-   Education
                  Screen          Industries;      Second
                                  Female           Language;
                                  Integrated       Federal
                                  Treatment;       Prison
                                  Occupational     Industries
                                  Education        (FPI) Lean
                                  Programs         Basics
                                                   Training;
                                                   Foundation;
                                                   Hooked on
                                                   Phonics;
                                                   Key Train for
                                                   ACT Work
                                                   Keys;
                                                   Supported
                                                   Employment;
Ultra Key 6:
The Ultimate
Keyboarding
Tutor;
Women in the
21st Century
Workplace
                   Other Need Areas and Associated Programs



NEED               TOOL          EBRR PROGRAM     PA PROGRAM       RESPONSIBLE
                                                                   DEPARTMENT
Dyslexia           Federal       Bureau           Hooked on        Education
                   Bureau of     Literacy         Phonics
                   Prisons       Program (with
                   Screening     accommodations
                   Checklist     as needed )
                   for
                   Dyslexia;
                   Woodcock-
                   Johnson IV
Education          TABE/ CASAS   Bureau           English-as-a-    Education
                                 Literacy         Second
                                 Program          Language;
                                                  Foundation;
                                                  Hooked on
                                                  Phonics;
                                                  Key Train for
                                                  ACT Work
                                                  Keys;
                                                  Supported
                                                  Employment;
                                                  Ultra Ke y 6:
                                                  The Ultimat e
                                                  Keyboarding
                                                  Tutor;
                                                  Wo.m en in the
                                                  21st Century
                                                  Workplace
Family/Parenting   Insight item Assert            Pu ' a           Unit
                   on           Yourself for      Foundation       Management
                   dependents   Female            Reentry
                   under 21     Offenders;        Program;
                                Life              Women's
                                Connections       Relationships
                                Program;
                                National
                                Parenting from
                                Prison Program
                                Phases 1 & 2:
                                Preparing for
                                Motherhood,
                                Partners in
                                Parenting,
                                Parenting
                                Children With
                                Special Needs,
                                To Parent or
                                Not to Parent,
                                 Parenting
                                 Inside Out,
                                 Inside Out
                                 Dad,
                                 Mothers of
                                 Adolescents,
                                 Parenting a
                                 Second Time,
                                 Around
                                 (PASTA);
                                 Threshold
                                 Program

Finance/Poverty   Financial/     None           AARP            Unit
                  Poverty                       Foundation      Management
                  Screen                        Finances 50+;
                                                Money Smart
                                                for Older
                                                Adults;
                                                Square One:
                                                Essentials
                                                for Women
Medical           Intake         None           Arthritis       Health
                  History and                   Foundation      Services
                  Physical                      Walk with
                                                Ease; Brain
                  Disabilities                  Health As You
                  screening                     age: You can
                  process                       Make A
                                                Difference!;
                                                Getting to
                                                Know your
                                                Healthy Aging
                                                Body;
                                                Healthy Steps
                                                for Older
                                                Adults;
                                                Living a
                                                Health Life
                                                with Chronic
                                                Conditions;
                                                Managing Your
                                                Diabetes;
                                                National
                                                Diabetes
                                                Prevention
                                                Program;
                                                Talking with
                                                Your Doctor -
                                                Guide for
                                                Older Adults
Recreation/       Chronic Care   None           A Healthier     Health
Leisure/Fitness   Clinic                        Me in the       Services
                                                BOP;
SENTRY       A Matter of
assignment   Balance;
             Arthritis
             Foundation
             Walk with
             Ease;
             Brain Health
             As You age:
             You can Make
             A
             Difference!;
             Getting to
             Know your
             Healthy Aging
             Body;
             Health and
             Wellness
             Throughout
             the Lifespan;
             Healthy Steps
             for Older
             Adults;
             Living a
             Health Life
             with Chronic
             Conditions;
             Managing Your
             Diabetes;
             National
             Diabetes
             Prevention
             Program;
             Service Fit;
             Square One:
             Essentials
             for Women;
             Talking with
             Your Doctor -
             Guide for
             Older Adults
